J. S55018/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                                            :
                                            :
                    v.                      :
                                            :
INELL FOYE,                                 :
                                            :
                          Appellant         :     No. 2995 EDA 2015

               Appeal from the PCRA Order September 24, 2015
                In the Court of Common Pleas of Lehigh County
              Criminal Division at No(s): CP-39-CR-0000673-2009
                                          CP-39-CR-0000674-2009
                                          CP-39-CR-0000678-2009

BEFORE: LAZARUS, J., DUBOW, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY DUBOW, J.:                        FILED AUGUST 04, 2016

        Appellant, Inell Foye, appeals pro se from the Order entered on

September 24, 2015, in the Court of Common Pleas of Lehigh County

denying his first Petition filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S. §§ 9541-9546. We dismiss the appeal.

        A detailed recitation of the facts is not necessary to our disposition.

Appellant’s Brief fails to comply with the requirements set forth in Pa.R.A.P.

2111-2140, and we are unable to conduct meaningful appellate review.

        Appellate briefs must materially conform to the requirements of the

Pennsylvania Rules of Appellate Procedure, and this Court may quash or


*
    Former Justice specially assigned to the Superior Court.
J. S55018/16


dismiss an appeal if the defect in the brief is substantial. Commonwealth

v. Adams, 882 A.2d 496, 497-98 (Pa. Super. 2005); Pa.R.A.P. 2101.               An

appellant’s brief shall contain, inter alia, a statement of both the scope of

review and the standard of review, a statement of the case, a summary of

argument, and an argument divided into as many parts as there are

questions to be argued.        See Pa.R.A.P. 2111(a), 2119(a). “Although this

Court is willing to liberally construe materials filed by a pro se litigant, pro se

status confers no special benefit upon the appellant.” Adams, supra at 498

(internal citation omitted).

      Appellant has made little effort to comply with the Rules of Appellate

Procedure in crafting his Brief.     He fails to state the appropriate scope of

review and identify the applicable standard of review. Pa.R.A.P. 2111(a)(3).

Although Appellant includes a statement of the questions involved as

required by Pa.R.A.P. 2111(a)(4) and 2116, he exhaustively describes 21

convoluted issues spanning nine pages of single-spaced text in a manner

that violates Pa.R.A.P. 2116.      See Commonwealth v. Snyder, 870 A.2d
336, 340 (Pa. Super. 2005) (“14 very verbose issues which span three

pages of his brief” constituted substantial defect permitting quashal); see

also Commonwealth v. Poplawski, 852 A.2d 323, 326 n.3 (Pa. Super.

2004) (recognizing “the power to enforce Rule 2116 by declining to address

issues which do not appear on the first page of the Statement.”).




                                       -2-
J. S55018/16


      In addition, although Appellant included a “Statement of the Case,” he

fails to cite to the record and fails to include any factual history as required

by Pa.R.A.P. 2117.

      Appellant has failed to comply with Pa.R.A.P. 2135. “A principal brief

shall not exceed 14,000 words” and “[a] party shall file a certificate of

compliance with the word count limit if the principal brief is longer than 30

pages… when prepared on a word processor or typewriter.”              Pa.R.A.P.

2135(a)(1) and (d). The numbered pages, not including preliminary pages

and appended exhibits, in Appellant’s Brief span 127 pages of single-spaced

text, exceeding the word and page limitations by at least a factor of four.

      Appellant has also failed to comply with Pa.R.A.P. 124.       “All papers

filed in an appellate court… shall comply with the following requirements: …

(4) Lettering shall be clear and legible and no smaller than 14 point in the

text and 12 point in footnotes.” Pa.R.A.P. 124(a)(4). Appellant’s Brief failed

to comply with the font-size limitation under Pa.R.A.P. 124(a)(4), effectively

expanding his 127-page brief and exceeding the word and page limitations

to an additional extent.

      Because of these substantial omissions and defects, we are unable to

provide meaningful review. Accordingly, we suppress Appellant’s Brief and

dismiss his appeal. See Adams, supra at 497-98; Pa.R.A.P. 2101.

      Appeal dismissed.




                                     -3-
J. S55018/16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/4/2016




                          -4-